internal_revenue_service number release date index number -------------------- ------------------------------------------------------------ ----------------------------------------- ------------------------------------------ ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip b04 plr-124472-16 date january legend taxpayer ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------------------------ company ------------------------------ state year manager date ---------------- ------- ----------------------- -------------------- dear ------------------ this letter is in response to taxpayer’s request pursuant to sec_301_9100-3 of the procedure and administration regulations requesting an extension of time to make the election under sec_831 of the internal_revenue_code the code facts taxpayer is a member of company which is organized as a series_llc in accordance with the laws of state taxpayer maintains a calendar-year accrual basis of accounting for both book and tax purposes the premiums written each year by taxpayer do not exceed dollar_figure million taxpayer represents that it qualified as an insurance_company under sec_831 in year even though it had not initially received its license from state in year plr-124472-16 taxpayer obtained its insurance license on date the license was retroactive to year taxpayer failed to make an election pursuant to sec_831 with its initial federal tax_return for year taxpayer represents that it relied upon manager to inform it of the proper timing of making an election under sec_831 and that manager failed to do so taxpayer further represents that manager also failed to instruct taxpayer to file for an extension of time in which to file its year federal tax_return and that if taxpayer had done so it could have made a timely sec_831 election when it ultimately filed its year federal tax_return taxpayer discovered this error after hiring tax professionals who informed them of the filing_requirements that were necessary to make an election under sec_831 taxpayer requested relief under sec_301_9100-3 before the failure to make the regulatory election was discovered by the internal_revenue_service law and analysis sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given to such term by sec_816 under sec_816 the term_insurance company means any company more than half the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_831 allows certain small companies to elect to be subject_to tax on their taxable_investment_income only the election applies to the taxable_year for which the company made it and as long as the company continues to qualify for all subsequent taxable years unless revoked with the consent of the secretary the time and manner to make the election under sec_831 is prescribed by sec_301_9100-8 accordingly the election under sec_831 is a regulatory election sec_301_9100-1 pursuant to sec_301_9100-8 the election is to be made by the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is to be effective by attaching a statement to the tax_return containing the information specified in sec_301_9100-8 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 requests or extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic_extension must be made pursuant to sec_301_9100-3 under sec_301_9100-3 relief will be granted only when the taxpayer plr-124472-16 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if it i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 based solely on the facts submitted and the representations made we conclude that taxpayer satisfies the requirements of sec_301_9100-1 and sec_301_9100-3 and that taxpayer qualifies for an extension of time to make the election under section plr-124472-16 b a ii taxpayer requested relief under these provisions before the failure to make the regulatory election was discovered by the service based on taxpayer’s representations taxpayer is deemed to have acted in good_faith the interests of the government are not prejudiced because the election affects the tax_liability of only taxpayer and taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money ruling under sec_301_9100-3 taxpayer is granted an extension of time until days following the date of this letter to make the election provided by sec_831 effective for year the election should be made in a written_statement filed with the appropriate service_center a copy of this letter should be attached to the sec_831 election caveats the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination except as provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspect of taxpayer specifically no ruling is made as to whether taxpayer qualifies as an insurance_company under sec_831 and granting the extension under sec_301_9100-1 should not be construed as a determination that taxpayer is eligible to make the election provided by sec_831 also no ruling is granted with respect to taxpayer’s entity classification for federal_income_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely james a polfer senior technician reviewer branch financial institutions products
